Morton, J.
The only exception in this case is that taken by the defendant to the refusal of the court to rule, as requested by him, that the receipt was conclusive evidence of full payment and satisfaction. This presents the question whether the receipt is to be regarded as a contract on the plaintiff’s part, in which she agrees to receive in satisfaction and discharge of her claim the amount named, in which case paroi evidence would not be admissible to vary or control it, or whether it could be properly treated as an acknowledgment merely on the part of the plaintiff that she had received the sum named in it towards the amount due her on account of her claim; and we think it is very clear that it could be so treated, and that the refusal of the court to give the instruction requested by the defendant was correct. The receipt does not purport on its face to be a satisfaction or discharge of the plaintiff’s claim, or an agreement that the amount named in it was received in full, or that she would take the proceeds of Mr. Carpenter’s lectures in payment of the window. The case therefore differs from those cited and relied on by the defendant, in which some one of these elements appeared. The receipt simply acknowledges the payment by *154Mr. Wheeler, as treasurer, of five hundred dollars, “ being amount received from lectures given by Rev. H. B. Carpenter in Hollis Street Church for memorial window to be put into said church as per agreement.” It is plain that there is nothing here to show that the sum named was paid or received in full for, or in payment or satisfaction of, the plaintiff’s claim. There are no words of such import. It was open to the defendant to show, if he could, that such was the fact; but this he has failed to do.
The receipt is, moreover, ambiguous. It is possible to construe it so that the part which follows the words “five hundred dollars ” may have been used to indicate the source from which the money came, and nothing more, being used by Mr. Wheeler for his own protection; and this would not perhaps be an unreasonable construction. At any rate, an element of uncertainty is introduced into it by the words “ per agreement,” at the close. It is doubtful whether they refer to the amount named earlier in the receipt, or to the whole body of the receipt preceding them, as claimed by the defendant, or to the words “ memorial window to be put in said church,” immediately before them. And there is nothing to show what the agreement was. It was therefore open to the parties to introduce paroi evidence of it, so that, if the receipt were to be held as a contract of the nature claimed by the defendant, the court was right in refusing the defendant’s request. Bard v. Wood, 3 Met. 74. Hildreth v. O'Brien, 10 Allen, 104. Stacy v. Kemp, 97 Mass. 166. Stoops v. Smith, 100 Mass. 63. Lee v. Lancashire & Yorkshire Railway, L. R. 6 Ch. 527.
The view which we have taken of the main question at issue renders it unnecessary to consider the other points which have been made.

Exceptions overruled.